Citation Nr: 1815854	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-29 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) and a service connected burial allowance. 


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1970 to January 1972.  He died in April 2013.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Appellant testified before the undersigned Veterans' Law Judge at an October 2015 videoconference hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant in this case is seeking service connection for the cause of the Veteran's death, as well as entitlement to a burial allowance.

The Veteran's death certificate lists his cause of death as metastatic non-small cell lung cancer.  The Appellant has contended that the Veteran's lung cancer was caused by an exposure to toxic chemicals in service, including exposure to contaminated drinking water at Camp Lejeune and exposure to Agent Orange in Okinawa, Japan.  

Lung cancer is not one of the diseases for which service connection can be granted based on exposure to contaminated water at Camp Lejeune and service members stationed in Okinawa are not presumed to have been exposed to tactical herbicides.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  However, even if service connection cannot be established on a presumptive basis, the appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Here, the Appellant has submitted statements from several doctors who treated the Veteran.  Dr. J.F. opined that "It is possible that [the Veteran] was exposed to these chemicals and the underlying exposure could have contributed to the development of his malignancy."  Dr. L.D. provided an almost identical opinion, stating that "It is possible that if exposed to these chemicals the underlying exposure could have contributed to the development of his malignancy."  Unfortunately, these statements are highly speculative, noting only that the Veteran may have been exposed to carcinogenic compounds during his service and, if so, that exposure could have contributed to his lung cancer.  Speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  However, a speculative medical opinion, along with evidence of disability and an in-service injury, disease, or event giving rise to an injury or disease, triggers VA's duty to obtain a medical opinion to develop the claim.

Accordingly, the Board finds that a remand is warranted to obtain a VA medical opinion addressing the etiology of the Veteran's lung cancer.

Accordingly, the case is REMANDED for the following action:

1. Associate all of the Veteran's VA outpatient treatment records with the Veteran's claims folder.

2.  Once this is done, the RO should refer the Veteran's claims folder to a VA oncologist for a medical opinion.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's lung cancer was caused by or related to his active military service, to include exposure to contaminated drinking water at Camp Lejeune or to tactical herbicides or other toxins in Okinawa, Japan.  

A complete rationale for these opinions should be provided.  All opinions should be based on historical records and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  


3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

